Title: To James Madison from John Brennan, 31 August 1825
From: Brennan, John
To: Madison, James


        
          
            Sir,
            Kingston, Ulster Coy. N.Y. 31 Augt. 1825.
          
          When I shall have explained the purport of this letter, I flatter myself you will excuse the liberty I take in troubling you with it. It has been appropriately observed, “That we are (as it were) going over the scenes of the Revolution once more—that many interesting facts appertaining to that eventful subject, are now brought to light, that have been buried in oblivion for the last 50 years: and that a simultaneous excitement has been created in the minds of the American Community—and a laudable curiosity manifest, to know every circumstance regarding that ever-memorable period, which is truly astonishing—and a call upon every person who possesses any work that can promote so desirable an object.” I have in my possession, Sir, a Work on this truly national and interesting Subject; which was written in this Country more than 43 years ago—but which has never been published in this Country. It is from the pen of a Nobleman, well known to the most distinguished Gentlemen of this Age—as well as of the last—Major General The Marquis De Chastellux, (who was associated with the Count De Rochambeau, in the supreme Command of the Allied French Army,) a Name, I presume, with which you are already familiar—as he takes several opportunities of mentioning your Name—and of predicting, (though you were then, as he says, a very young man) that you were destined for the highest rank your Country could confer on you. And with your eminently learned, and distinguished Father, The Marquis claims a most cordial and intimate friendship—and speaks rapturously, of the pleasing and delightful time he spent with him, at Williamsburgh. I have observed Sir, that the Marquis De C. was a Major Genl. in the French Allied Army. It appears, in the beginning of his Work; that with a view of making a Tour through the Atlantic States, he resigned the Command of the Army, to the Marquis De Viomenill at New Port, R. Island—and in the Autumn of 1780. he set out from New Port, and continued travelling from that period, to nearly the middle of 1783—that is to say, in the years 1780. 81. 82 & 83. During this time he traveled through, and visited all the larger towns in New England, N. York, New Jersey, Pensylvania, Deleware, Maryland and Virginia. The Rank, Wealth, and Eminent Talents—but above all his zealous attachment to the cause of the then pending struggle, gave him free access to all the men, then distinguished for their Patriotism, Talents, and high standing, as Statesmen or as Officers—and his intimate acquaintance with the English Language, gave a facility to that easy intercourse, which could not otherwise be attained. These Travels comprize two large Octavo Vols., each about 450 pages. Vols. 2d. has a Chart of Virginia and 3 plates of the Natural Bridge over Cedar Creek.

Vol: 1st. has a Chart of the northern and eastern States. They were originally printed in Paris, in 1785. In 1786 they were translated “By an English Gentleman” (Anonymous) and republished in London in 1786–7. The Set in my possession, is the only one I ever heard of, or saw in America—it was sent to my Wife’s Father
   *Coll: Bauman, formerly Post Master of the City of N. York.
 in 1786, by the Translator, and has been in our Family since. During several years’ residence in N. York, altho’ I made inquiry of almost every Bookseller in the City, they Knew nothing of the Work or it’s Author. I have read almost all the publications that have any bearing on the History of the Revolution—but I never saw one half of the Facts stated by the M. De C. in any one Work. He was personally acquainted with almost all the first Men of that day: he visited every Battle Ground, and had the most authentic source of information as regards the Commanding Genls., The number of men engaged, the result, &c &c. His Travels I am bold to say, Sir, convey a more correct and authentic account than all the others written on the subject. The 2d. Vol. is chiefly comprised of the Narrative of his Tour through Virginia—and a most interesting Letter (comprising nearly 70 pages) on National Policy “From the Marquis De Chastellux to Doctor Madison L. L. D. Professor of Philosophy in the University of Williamsburgh.” Such, Sir, is as brief a View of the Work which I beg leave most respectfully to submit to your consideration; and to the publication of which, I beg leave to have the honor of naming you as a subscriber. I hope you will excuse me, Sir, in troubling you with so long a letter, but the flattering testimony contained in the two following letters, of the Merit and Talents of the Marquis De’ C. constrain me to transcribe them for your perusal. In naming the Venerable and illustrious Jefferson, I know I name a Man with whom you have been for many years associated as a friend and Com-patriot in the most dignified offices in our common Country. And in the Name of Genl. Armstrong—you will recognize one, which you, yourself, Sir, selected from among the many eminent ones, conspicuous for Learning and great Talents then in our Country.
        
        
          (Copy)
          
            Sir,
            Monticello Augt. 5. 25
          
          Your Letter of July 25. finds me in so low a state of health as to be able only to say in Reply to it, that I had too much regard for the M. De Chastellux to decline any thing which might bear witness to his merit. To the publication therefore of his memoirs and travels, I willingly subscribe according to your request—and pray you to accept assurances of my great respect.
          
            Th: Jefferson
            Mr. John Brennan
          
        
        
        
          (A Copy)
          
            Dear Sir,
            Lower Red Hook 22d augt. 1825
          
          I received the letter you did me the favour to write to me the 14th. Instant, and am much pleased to learn that we are about to have a new edition, in our own Language, of the Travels of the Marquis De Chastellux, in the United States, during the years 1780. 81. 82. & 83. You are not mistaken in supposing, that I was personally acquainted with this distinguished Traveller, and that I have always entertained a very high opinion of his Talents and Acquirements—and I beg you to consider me a subscriber to your Work, and that I shall be happy to see both you and it, at this place whenever it may be convenient for you to cross the River. With great respect, I am Dear Sir, your most obedt. Servant
          
            J. Armstrong
            Mr. J. BrennanKingston, Ulster Coy.
          
        
        
          Such, Sir, are the Letters from two Gentlemen, who were, well acquainted with the M. De. C. I am in daily expectation of receiving others from Genl. La Fayette, Judge Marshal, Mr. Munroe, Mr. Adams (the elder) Mr. President Adams, Mr. Gallatin, Mr. Gennet, Govr. Clinton, Genl. Jackson, and other eminent Gentlemen, to sanction and patronize my efforts in publishing a work, which I am confident, Sir, will be read with as much Interest and pleasure, as any National Work, (for such this undoubtedly ranks) that has ever been published in this Country. It will be put to press in all next month, and will be ready for delivery the 1st Novr. next. The price in boards will be $6. and in Calf & lettered $8. Not more than 300 Sets will be published at first. Should my expectations be realized, a second edition will immediately follow. I have no doubt, but that in the State of Virginia alone, 1000 Copies would readily sell, as the tour thro’ that state comprehends more than 3/4 of the 2d. Vol: and abounds with numerous anecdotes of the most eminent Citizens of that State, as well as the two Carolinas. But my means are not competent to publish a large Edition at first.
          May I request, Sir, to have the pleasure of a few lines from you, in answer, and allow me to add another request—That you would permit some of the Editors of Papers in your Vicinity to peruse this Letter, with a View of Noticing the intended Publication of these Travels, and also that you will be pleased to use your powerful influence in obtaining the name of some of your Friends and Neighbours as subscribers. For all which trouble, I crave your indulgent excuse, and believe me to be with sentiments of profound respect & high consideration Sir, your most obt. & humble Sert.
          
            J: Brennan
          
        
       